DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 25 – 29, 32 – 39, and 42 – 44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,410,392 in view of Ivers et al. (US 2017/0186230). Although the claims at issue are not identical, they are not patentably distinct from each other because
AN 17/817,127
US 11,410,392
a wearable display device configured to present virtual content, the wearable display device comprising: 
A head-mounted display device configured to project augmented reality image content, the display device comprising:
a frame configured to be wearable on a head of a user and configured to support a display in front of an eye of the user; 
the display, comprising a plurality of waveguides configured to present the virtual content to the eye of the user with various levels of wavefront curvature such that the virtual content appears to be at a plurality of different depth planes;
one or more cameras configured to generate one or more images of at least a portion of an environment of the user; and 
processing electronics configured to: 
a frame configured to be wearable on a head of a user and configured to support a display in front of an eye of the user; 
the display, comprising a plurality of waveguides configured to transmit image information to the eye of the user with various levels of wavefront curvature so as to project the image content onto a plurality of different depth planes; 
one or more cameras configured to generate an optical signal; and 
processing electronics configured to:
receive the one or more images from the one or more cameras; 
receive the optical signal from the one or more cameras;
identify, in the one or more images, at least one physical object in the environment of the user; 
identify, from the optical signal, at least one physical object in an environment of the user;
determine that the at least one physical object includes text comprising one or more letters or characters in a first language and, 
in response, generate modified text that includes a translation of at least a portion of the text from the first language to a second language; 
determine whether the at least one physical object includes text comprising one or more letters or characters;
in response to determining that the at least one physical object comprises text, determine a modification to be applied to the text; generate modified text based at least on the determined modification and the text;
generate a virtual representation of the at least one physical object comprising the modified text at a selected one of the depth planes such that the virtual representation appears closer to the user than a distance of the at least one physical object from the user, wherein the depth plane at which to present the virtual representation is selected from among the plurality of depth planes based at least partly on the distance of the at least one physical object from the user; and  
generate a virtual representation of the at least one physical object comprising the modified text at a selected one of the depth planes such that the virtual representation appears closer to the user than a distance of the at least one physical object from the user, wherein the depth plane at which to generate the virtual representation is selected from among the plurality of depth planes based on the distance of the at least one physical object from the user; and 
render the virtual representation of the at least one physical object using the display. 
render the virtual representation of the at least one physical object using the display, wherein the virtual representation is rendered to at least partially occlude the at least one physical object.


The system of US 11,410,392 does not expressly disclose a translation of at least a portion of the text from the first language to a second language.  Ivers discloses the text module 908 is to identify a character string from the text identified in the image and translate the word from a first language to a second language (paragraph 51).  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify the system of US 11,410,392 to achieve a predictable result of substituting a modification to be applied to the text with the teachings of Ivers of translating a text from a first language to a second language and displaying the second language translation to the user and the result would have been predictable.  
Further modifications would have been made apparent to dependent claims 26 – 29, 32 – 34, 36 – 39, and 42 – 44 in light of the teachings of Ivers based on the disclosers to the corresponding dependent claims explained hereinbelow.  

Claims 25 – 29, 32 – 39, and 42 – 44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,410,392 in view of Ivers et al. (US 2017/0186230) and Mauser et al. (US 2015/0370785).
Further modifications would have been made apparent to dependent claims 30, 31, 40, and 41 in light of the teachings of Mauser based on the disclosers to the corresponding dependent claims explained hereinbelow.  
AN 17/817,127
25
35
26
36
27
37
28
38
29
39
30
40
31
41
32
42
33
43
34
44
US 11,410,392
1
Ivers
Ivers
Ivers
Ivers
Mauser
Mauser
Ivers
Ivers
Ivers



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 25 – 29, 32 – 39, and 42 – 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ivers et al. (US 2017/0186230) in view of Macnamara (US 2014/0003762).  
Regarding independent claim 25, Ivers teaches a wearable display device configured to present virtual content, the wearable display device comprising: 
a frame configured to be wearable on a head of a user and configured to support a display in front of an eye of the user (Figures 2 and 3); 
one or more cameras configured to generate one or more images of at least a portion of an environment of the user (paragraph 23: camera array 204); and 
processing electronics (Figure 11) configured to: 
receive the one or more images from the one or more cameras (paragraph 50: the text module 908 may be configured to perform a text operation on text identified in the image); 
identify, in the one or more images, at least one physical object in the environment of the user (paragraph 50: the text module 908 may be configured to perform a text operation on text identified in the image); 
determine that the at least one physical object includes text comprising one or more letters or characters in a first language (paragraph 50: the text module 908 may be configured to perform a text operation on text identified in the image) and, in response, generate modified text that includes a translation of at least a portion of the text from the first language to a second language (paragraph 51: the text module 908 is to identify a character string from the text identified in the image and translate the word from a first language to a second language); 
generate a virtual representation of the at least one physical object comprising the modified text at a selected one of the depth planes (paragraph 51: the collocated translated text or replacement text may be produced as an image that fully obscures the real-world object, or only partially obscures it (e.g., with a translucency)); and  
render the virtual representation of the at least one physical object using the display (Figures 4A, 4B, 5A, 5B, 6A, 6B).
Ivers does not expressly disclose the wearable display device comprising: the display, comprising a plurality of waveguides configured to present the virtual content to the eye of the user with various levels of wavefront curvature such that the virtual content appears to be at a plurality of different depth planes.  Macnamara discloses a wearable device having each 2D planar wave guide, column, set of layer 506 of the 2D array 502 (paragraph 72), and the wave guide reflector array projector (WRAP) apparatus 500 projects multiple depth planes 522, each focused at a different radial distance with the corresponding spherical wave front curvatures 524 (paragraph 46 and Figures 5B, 5C).  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify Ivers's system to achieve a predictable result of substituting the wearable AR glasses of Ivers’s with the wearable device of Macnamara’s that includes a plurality of waveguides with spherical wave front curvatures 524 to display virtual objects onto multiple depth plans, wherein the wearable device of Macnamara’s would translate a first language to a second language form a detected real-world text and display a virtual second language translation that is overlaid on top of a detected real-world text, and the result would have been predictable.  
Ivers does not expressly disclose processing electronics configured to: such that the virtual representation appears closer to the user than a distance of the at least one physical object from the user, wherein the depth plane at which to present the virtual representation is selected from among the plurality of depth planes based at least partly on the distance of the at least one physical object from the user, however Ivers does disclose the collocated translated text or replacement text may be produced as an image that fully obscures the real-world object, or only partially obscures it (e.g., with a translucency) (paragraph 51).  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify Ivers's system to achieve a predictable result of utilizing plurality of depth planes from a radius of a user to display a virtual object, as taught by Macnamara, to display a virtual second language translation in front of the real-world text by trying a finite number of radius of the depth planes to display the virtual second language translation in one of the finite number of depth planes between the user and the depth of the real-world text, and the result would have been predictable.  

Regarding dependent claim 26, Ivers teaches wherein the virtual representation is rendered to at least partially occlude the at least one physical object (paragraph 51: the collocated translated text or replacement text may be produced as an image that fully obscures the real-world object, or only partially obscures it (e.g., with a translucency)).

Regarding dependent claim 27, Ivers teaches wherein the one or more cameras comprises one or more video cameras, and wherein the one or more images include one or more frames of a video generated by the one or more video cameras (paragraph 43: camera array 906 for capturing successive images (e.g., video)).

Regarding dependent claim 28, Ivers teaches wherein the processing electronics are configured to use an optical character recognition algorithm to detect the one or more letters or characters in the one or more images (paragraph 34: the image processing unit 714 may perform various operations including identifying a selection area of the image(s), performing optical character recognition on the selection area, interfacing with a language translation unit 716 in some cases, and interfacing with the visual display unit 702 to provide AR content to display).

Regarding dependent claim 29, Ivers teaches wherein the processing electronics are configured to access a database to identify likely candidates for the first language of the one or more letters or characters (paragraph 51: text translation may use one or more dictionaries or other repositories to determine a translation or replacement phrase for the text in the image, and the translation may be a direct translation or may account for accents, dialects, or local slang).

Regarding dependent claim 32, Ivers teaches wherein the modified text is in a second font size different from a first font size of the text (Figure 6B: real-world sign text is of different size text of the virtual translated text 606).

Regarding dependent claim 33, Ivers teaches wherein the modified text further comprises one or more graphical elements presented with the translation (Figures 4B, 6B: virtual translated text 404, 606).

Regarding dependent claim 34, Ivers teaches wherein the virtual representation comprises a border region bounding an inner region, wherein the processing electronics are configured to display the modified text within the inner region (Figure 5B: user creates a dashed bounding box around a real-world sign text for translation).

Regarding claims 35 - 39 and 42 - 44, claims 35 - 39 and 42 - 44 are similar in scope as to claims 25 - 29 and 32 - 34, thus the rejections for claims 25 - 29 and 32 - 34 hereinabove are applicable to claims 35 - 39 and 42 - 44.  

Claim(s) 30, 31, 40, and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ivers et al. (US 2017/0186230) in view of Macnamara (US 2014/0003762) and Mauser et al. (US 2015/0370785).  
Regarding dependent claim 30, Ivers does not expressly disclose wherein the processing electronics are further configured to determine the second language based on one or more of a previously indicated preference of the user, an official language associated with a country where the user resides, or a language previously used by the user.  Mauser discloses the target language can be specified by the mobile computing device 108, such as by an input from or preferences of the user 116 (paragraph 38).  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify Ivers's system to select a target language to translate to based on a user’s selected preference.  One would be motivated to do so because this would allow a user to select a preferred language in case a user is not monolingual.  

Regarding claim 40, claim 40 is similar in scope as to claim 30, thus the rejection for claim 30 hereinabove is applicable to claim 40.  

Regarding dependent claim 31, Ivers does not expressly disclose wherein the processing electronics are further configured to determine the first language based on a current location of the user, however Ivers does disclose using local slang for determining translation (paragraph 51).  Mauser discloses other information can also be used to further augment these techniques, geo-location of the user's mobile computing device and their past behavior (or “user history”), wherein this information could be indicative of a type of location at which the image was captured, which can be used to augment the non-textual context information identification, and location can also be used to more easily identify the source language (paragraph 31).   It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify Ivers's system to utilize the location of the user’s device to determine the source language for translation.  One would be motivated to do so because this would help easily identify the source language.  

Regarding claim 41, claim 41 is similar in scope as to claim 31, thus the rejection for claim 31 hereinabove is applicable to claim 41.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY J CHOW whose telephone number is (571)272-8078. The examiner can normally be reached 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEFFREY J CHOW/Primary Examiner, Art Unit 2612